Citation Nr: 0108782	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service in the U.S. Navy from 
December 1973 to November 1976 and in the U.S. Coast Guard 
from November 1982 to December 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  (The rating decision itself listed the RO at 
Indianapolis, Indiana, as the agency of original 
jurisdiction, which appears in error given that all other 
communications to the appellant originated with the RO at Los 
Angeles.)  In the July1998 determination, the RO denied the 
claims of service connection for hearing loss, tinnitus, and 
a skin disorder, and granted the claim of service connection 
for post-traumatic stress disorder (PTSD); the RO assigned 
PTSD a 10 percent evaluation.  The appellant disagreed with 
the denials of service connection and with the 10 percent 
PTSD evaluation, and this appeal ensued.  

In June 1999, the RO increased to 50 percent the evaluation 
assigned to the PTSD disability.  Because this is less than 
the maximum benefit available, the claim remains in 
controversy as stated on the title page of this decision.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appellant testified at hearings before the RO in May 1999 
and before the undersigned Member of the Board in December 
2000.  At the latter hearing, he submitted additional VA 
clinical records concerning the issues herein on appeal.  
Along with this evidence, he submitted a statement waiving 
initial review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c).  

The RO in the January 2000 rating decision denied the 
appellant's claim for a total disability rating based on 
individual unemployability.  In December 2000, the appellant 
filed a notice of disagreement.  The RO has not addressed 
this claim in a statement of the case or a supplemental 
statement of the case.  Therefore, it is addressed in the 
Remand section of this decision.  

The claims of service connection for hearing loss, tinnitus, 
and a skin disorder are also addressed in the Remand section 
of this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the claim for a higher PTSD 
evaluation has been obtained by the RO.  

2.  The appellant's service-connected PTSD is manifested by 
totally incapacitating symptoms that render him demonstrably 
unable to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125 to 4.132, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the appellant's first period of service, the Navy 
assigned him to the destroyer USS Patterson, from April 1974 
to November 1976.  Command histories noted that in May 1974 
the Patterson participated in an unspecified "Special 
Operation".  In July 1974, the ship underwent repairs in 
Greece, the same month that Greece and Turkey entered into a 
conflict over the island of Cyprus.  After leaving the repair 
facility, the Patterson transferred approximately 
50 "stragglers" as passengers from the repair facility in 
Greece to other Navy ships and operated with several 
auxiliary ships and an aircraft carrier.  The Patterson 
patrolled off Cyprus as part of a task group in late July, 
then began its homeward voyage to the East Coast of the 
United States.  Over the remainder of his service aboard the 
Patterson, that ship continued operations in the Atlantic 
Ocean and Mediterranean Sea, including July 1975 naval 
gunfire support trials near Puerto Rico.  The service medical 
records during this period revealed no indication of 
psychiatric illness or complaint.  

In November 1982, the appellant entered to Coast Guard, and a 
enlistment examination that month revealed no psychiatric 
illness or complaints.  In April 1983 he failed to report to 
a prescribed place and in May 1983 the Coast Guard declared 
him a deserter.  On apprehension in June 1983, punishment 
included confinement at hard labor for up to four months, 
during which time psychiatric examiners noted his 
difficulties getting along with guards.  The examiner's 
impressions were adult situational stress and adjustment 
reaction.  In November 1983, after returning to service from 
confinement, an examiner reported that the appellant did not 
get along with his coworkers, threatened a corpsman, and 
stated his intention to again desert.  The examiner diagnosed 
passive-aggressive personality by history, without evidence 
of psychosis, neurosis, or organic brain disease.  

VA hospital records in 1987 and 1988 indicated that the 
appellant was homeless and had polysubstance abuse problems, 
passive-aggressive traits, schizotypal traits, and adjustment 
disorder.  As early as March 1996 examiners diagnosed rule 
out and possible PTSD.  VA clinical record entries through 
November 1996 noted that the appellant reported exposure to 
combat aboard his ship; the examiners noted depression, no 
formal thought disorder or hallucinations, and anger, with 
normal abstract thinking and memory grossly intact.  Also 
noted was that he was never married, had an intermittent 
employment history as an electronics technician, and 
exhibited anger and hostility.  The examiners noted that the 
appellant stated he provided cover for a hospital ship during 
service and participated in search and rescue operations, but 
also noted that he was not a credible historian. 

In a 1996 PTSD questionnaire, the appellant stated that 
during service he loaded a gunmount during naval gunfire 
operations.  The RO initially denied the claim of service 
connection for PTSD in a February 1997 rating decision, 
citing the lack of a PTSD diagnosis.  

VA clinical records from November 1996 to January 1997 
indicated that the appellant had nightmares, decreased sleep, 
and depression associated with PTSD, as well as a history of 
polysubstance abuse.  

VA examination in March 1997 indicated that the appellant had 
chronic PTSD, with moderate social and industrial impairment 
related to his polysubstance abuse.  The appellant related an 
intermittent work history caused by his inability to maintain 
employment, numerous incarcerations for alcohol-related 
offenses (the most recent in July 1996), sobriety for the 
previous seven months, lack of suicidal or homicidal 
ideation, and frequent feelings of depression and anxiety.  
He described his service as involving deck work, standing 
RADAR watches, conducting search-and-rescue operations where 
he picked up wounded soldiers and civilians, witnessing over 
a 90-day period people being killed, and loading projectiles 
into a five-inch gun.  The examiner noted that the appellant 
denied firing a weapon in a combat situation, but stated he 
had been under enemy fire.  Testing revealed a relative lack 
of psychiatric disturbance.  The examiner noted that the 
diagnosis of PTSD was predicated on the interview, as opposed 
to the test results, and depended on verification of the 
appellant's history of his service.  The GAF score was 60.  

In a July 1998 rating decision, the RO granted service 
connection for PTSD, based on the results of the March 1997 
VA examination and on the command histories provided by the 
service department, as discussed above.  Although these 
records indicated that the appellant's ship participated in 
an undefined May 1974 "Special Operation", the RO concluded 
that the appellant's ship participated in an invasion of 
Cyprus and that the command history references to his ship's 
transport of "stragglers" sufficiently corroborated his 
claimed stressors.  

In a January 1998 statement, a VA psychiatrist noted that the 
appellant was treated for paranoid schizophrenia and symptoms 
of PTSD, which limited his ability to work.  

An undated report from a private counselor indicated that the 
appellant had maintained sobriety since August 1996, although 
he also had flashbacks, nightmares, severe depression, and 
extreme anxiety.  The counselor noted that these symptoms 
limited his ability to maintain productive relationships with 
employers, family, and friends.  

In August 1998 and February 1999 statements, a VA 
psychiatrist wrote that the appellant's severe paranoia and 
symptoms of PTSD gravely affected his ability to gain, and 
successfully maintain, a productive social and economic 
lifestyle with family, friends, and employers.  It was noted 
that he complained ceaselessly of nightmares, flashbacks, and 
always feeling tired because of his restlessness.  He 
reported holding over 35 jobs since he left service.  

In a May 1999 statement, a VA PTSD therapist indicated that 
she treated the appellant since early 1999 for insomnia with 
nightmares, intrusive memories, hypervigilance, panic 
attacks, emotional numbing, and isolation.  The therapist 
concluded that the appellant was disabled and unemployable 
for traditional jobs due to persistent and treatment-
resistant PTSD symptoms that caused vocational impairments, 
including reexperiencing, hyperarousal, and avoidance.  The 
therapist concluded that the appellant's social and 
industrial impairments were chronic and severe and continued 
despite treatment.  His prognosis was poor.  The therapist 
indicated that the opinion expressed were based on 
conversations with the appellant and on a review of his 
medical records.  

VA examination in December 1999 indicated that the appellant 
complained of flashbacks, nightmares, anxiety, anger, 
depression, paranoia, and markedly diminished interest or 
participation in significant activities.  He had never been 
married and had no long-term relationships, which he 
attributed to his symptoms.  His employment history was 
described as involving drafting and construction work until 
about 1989, when he last worked.  There was no impairment of 
thought processes, fair judgment and insight, no bizarreness 
or personalization, no loss of reality contact, and average 
attitude and behavior.  He lived alone, took care of his own 
personal hygiene, participated in VA group therapy, and did 
not keep contact with family or friends.  The diagnoses 
included chronic PTSD.  It was noted that for the previous 12 
months the appellant had been unemployed.  On observation, 
the examiner noted the appellant lost his train of thought, 
had impaired recent memory and immediate recall, and appeared 
depressed, with a constricted affect.  The GAF score was 58.  
The examiner noted that the information for this evaluation 
was obtained from the appellant.  

A March 2000 VA psychiatrist's statement indicated that the 
appellant received treatment for alcohol abuse, depression, 
and PTSD, manifested by nightmares.  It was noted that the 
appellant was obsessed with the memory of a friend killed in 
Vietnam.  

A November 2000 statement by a VA psychologist, it was noted 
that the appellant participated in group therapy and was 
generally irritable, intense, and moderately argumentative, 
with a variable demeanor.  The psychologist indicated that 
the appellant's thought process was often tangential and 
highly idiosyncratic, that he experienced persecutory 
ideation, and that he had mildly impaired social judgment and 
impulsivity.  It was further noted that he had anxious 
arousal, anger/irritability, defensive avoidance, depression, 
feelings of isolation, and difficulty concentrating.  The 
psychologist concluded that the PTSD symptoms seriously 
interfered with the appellant's ability to work, establish 
and maintain relationships with friends and family, and 
effectively problem solve when interpersonal conflicts arose.  
He did not have auditory or visual hallucinations.  The GAF 
score was 35.  

The appellant testified at hearings in May 1999 and December 
2000 that his PTSD symptoms had increased in severity, to 
include suicidal ideation, frequent depression, panic 
attacks, and sleeplessness.  He indicated he did not keep in 
contact with friends or family, but knew of the death of a 
service friend killed in 1987 aboard USS Stark.  

The appellant here seeks an evaluation in excess of 50 
percent for PTSD.  Disability evaluations are determined by 
the application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155.  
Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities .  
38 C.F.R. Part 4.  If the preponderance of the evidence is in 
favor of the claim, or the evidence is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Before proceeding to the merits of the claim, the Board must 
address VA's duty to assist the appellant in the development 
of evidence pertinent to the appeal.  Recently enacted 
legislation eliminated the well-grounded-claim requirement 
and revised VA obligation to assist the appellant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (effective November 9, 2000); compare 
38 U.S.C.A. § 5107 (West 1991) (setting forth duty to assist 
requirements effective prior to November 9, 2000).  Under 
these requirements, which are more beneficial to the 
appellant, VA must: provide the appellant with application 
forms and notify him of an incomplete application; provide 
him with notice of required information and evidence 
necessary to substantiate the claim; make reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
the claim; make every reasonable effort to obtain relevant 
records (including private, VA, and other Federal agency 
records) that are adequately identified; and, in appropriate 
cases, provide a medical examination or opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, the RO has issued various letters to the 
appellant identifying the evidence necessary to substantiate 
the claim.  In addition, the RO issued a statement of the 
case in March 1999 concerning the PTSD issue, as well as 
supplemental statements of the case in June 1999, January 
2000, and April 2000.  The RO afforded the appellant VA 
examinations to assess the severity of the service-connected 
PTSD in March 1997 and in December 1999.  It also obtained 
various records of treatment at VA medical facilities, as 
identified by the appellant.  Based on this information, the 
Board finds that VA satisfied its duty to assist the 
appellant in the development of facts pertinent to the claim.  
On appellate review, the Board sees no areas in which further 
development may be fruitful.  

On November 7, 1996, during the pendency of this claim, VA 
amended the schedular criteria relevant to evaluating the 
severity of PTSD.  61 Fed. Reg. 52,695 (October 8, 1996).  
Before that date, the VA Schedule for Rating Disabilities 
called for the following rating levels with respect to 
psychoneurotic disorders:

        The attitudes of all contacts except the most 
intimate are            		100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  See also 
38 C.F.R. §§ 4.125 to 4.131 (1996).  

Words such as "mild", "considerable" and "severe" are 
not defined in VA Schedule for Rating Disabilities.  See 
38 C.F.R. Part 4 (1996).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (1996).  The use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1996).  

The term "definite" is qualitative rather than 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
It is, though, possible to quantify the degree of impairment 
that would lead to an award at the 30 percent level.  Cox v. 
Brown, 6 Vet. App. 459, 461 (1994).  "Definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree", representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§ 3.101 (1996).  

The evidence summarized above consistently showed the 
appellant as unemployable.  He had an intermittent employment 
history, as noted in VA clinical record entries through 
November 1996 and in the March 1997 VA examination.  The VA 
psychiatrist in January 1998 noted symptoms of PTSD that 
limited his ability to work, and the private counselor 
reported similar findings.  Another VA psychiatrist in 1998 
and 1999 statements described his symptoms as gravely 
affecting his ability to work; a VA PTSD therapist opined 
that he was unemployable; a VA examiner in December 1999 
described him as unemployed; and a VA psychologist in 
November 2000 revealed that the PTSD symptoms severely 
interfered with his employment.  These findings all indicate 
that the appellant is demonstrably unable to obtain or retain 
employment, a criteria for a 100 percent evaluation.  

The record also includes other evidence suggestive of less 
severe symptomatology.  For example, the GAF score was 60 as 
reported in the March 1997 VA examination was 58 as indicated 
by the December 1999 VA examination report.  The GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Scores 
between 51 and 60 indicate "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  DSM-IV at 32.  The November 2000 
VA psychologist's statement identified a more severe GAF 
score of 35, indicating "[s]ome impairment in reality 
testing or communication (e.g., speech is at time illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school)."  
DSM-IV at 32.  

Nonetheless, the history of unemployability and the 
conclusions expressed by the psychiatrists, psychologists, 
and therapists noted above outweigh these scores.  These 
opinions demonstrated an inability to obtain or retain 
employment, an element of the criteria for a 100 percent 
evaluation pursuant to the criteria of Diagnostic Code 9411.  
Although the criteria also included other considerations, 
such as virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, disturbed thought or behavioral 
processes, and profound retreat from mature behavior, each of 
these criteria forms an independent basis for granting a 100 
percent evaluation.  Richard v. Brown, 9 Vet. App. 266, 268 
(1996); Johnson v. Brown, 7 Vet. App. 95-97 (1994).  Based on 
this analysis, it is the determination of the Board that the 
evidence supports a 100 percent evaluation pursuant to the 
old version of Diagnostic Code 9411.  

The 1996 revision of the PTSD criteria in the VA Schedule for 
Rating Disabilities updated the portion of the rating 
schedule addressing mental disorders, ensured it used current 
medical terminology and unambiguous criteria, and reflected 
medical advances.  61 Fed. Reg. 52,695 (October 8, 1996) (as 
codified at 38 C.F.R. § 4.125 to 4.130, Diagnostic Code 
9411).  Where the regulation changes after a claim is filed 
but before the administrative appeal process is concluded, 
the version most favorable to appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); VA O.G.C. Prec. Op. 
3-2000 (Apr. 10, 2000).  In this case, however, application 
of the facts to the revised regulatory criteria would not 
yield an evaluation greater than 100 percent. 


ORDER

A 100 percent evaluation for PTSD is granted.  


REMAND

Regarding the claim for individual unemployability, the RO 
denied the claim in January 2000 and the appellant filed a 
notice of disagreement in December 2000.  The RO has not yet 
issued a statement of the case concerning this issue.  Where 
a notice of disagreement has been filed without subsequent 
issuance of a statement of the case, a remand is required to 
cure the procedural defect.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  The Board notes that the appellant 
cannot receive both a 100 percent schedular evaluation, as 
provided for by the decision above, and unemployability 
compensation.  Nonetheless, the effective date of 
unemployability benefits might be more beneficial to the 
appellant, and so he should be given an opportunity to 
perfect his appeal for unemployability compensation.  

When the appellant filed his claim, the law and regulations 
in effect required him to submit competent evidence of a 
well-grounded, or plausible, claim before VA had a duty to 
assist him in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  Recently, though, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminating the requirement of submitting evidence of a well-
grounded claim and extensively revising VA's duty to assist 
the appellant in this claim.  It is not clear that further 
assistance by the VA to the appellant pursuant to this 
enactment would be unproductive.  

With respect to the claims of service connection for hearing 
loss and tinnitus, this development must include efforts to 
obtain any outstanding records identified by the appellant 
and to afford him a necessary VA examination to determine the 
etiology of any current hearing loss and tinnitus.  Regarding 
the claim of service connection for a skin disorder, the 
appellant initially argued that his claimed rashes of his 
feet, groin area, and arms were related to exposure to 
herbicide agents during the Vietnam conflict.  He later 
testified at his hearing in December 2000 that his skin 
disorder was related to bacteria and germs found aboard the 
naval vessel he served on.  Most significantly for this 
claim, he testified in December 2000 that he received 
treatment at a private medical facility in North Carolina in 
about 1980, soon after his first period of service and soon 
before his second period of service.  In his earlier May 1999 
testimony, he noted he had no treatment for a skin disorder 
during this period.  Since the appellant has identified 
relevant private medical records that were not previously 
identified, on remand, the RO should obtain records 
associated with that treatment and also schedule a VA 
examination to determine the nature and etiology of the 
claimed skin disorder.  

The case is REMANDED for the following development:

1.  After securing any necessary release, 
the RO should attempt to obtain clinical 
records associated with any treatment for 
a skin disorder at the private medical 
facility identified by the appellant in 
the December 2000 hearing transcript.  
See Transcript, page 15.  All documents 
obtained must be associated with the 
claims folder.  

2.  The RO should schedule the appellant 
for an examination to determine the 
nature and etiology of the claimed skin 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the physician for review in conjunction 
with the examination.  The pertinent 
history concerning the disability should 
be obtained, and all necessary tests and 
studies should be accomplished.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner should be asked to opine, based 
on the review of the record and the 
examination findings, whether it is at 
least as likely as not that any current 
skin disorder is related to the 
appellant's service. 

3.  The RO should schedule the appellant 
for an examination to determine the 
nature and etiology of the claimed 
hearing loss and tinnitus.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review in conjunction with the 
examination.  The pertinent history 
concerning the disability should be 
obtained, and all necessary tests and 
studies should be accomplished.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner should be asked to opine, based 
on the review of the record and the 
examination findings, whether it is at 
least as likely as not that any current 
hearing loss and tinnitus are related to 
the appellant's service.   

4.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing the claim of 
entitlement to a total disability rating 
based upon individual unemployability.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim and the reasons 
and bases for the denials.  

5.  If, and only if, the appellant files 
a timely substantive appeal with respect 
to the issue of entitlement to a total 
disability rating based upon individual 
unemployability, then the RO should 
ensure that the record with respect to 
that claim is fully developed prior to 
adjudication.  The RO must ensure that 
this development, including notice to the 
appellant of required information/ 
evidence and assistance in obtaining 
outstanding records and necessary medical 
examinations and/or opinions, is 
accomplished in accordance with the 
revised obligations set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  All development attempted should 
be documented in the claims file and all 
applicable records thereby obtained 
should be associated with the claims 
file.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again fully 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 


